tl1   ~,-   >   .,.
                                                                                                                                                             1/-·   ·1.·.
      AO 245B (Rev. 02/08/2019) Judg1nent in a Criminal Petty Case (Modified)
      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                                                                                                                                              Page 1 of I   1

                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                            v.                                        (For Offenses Committed On or After November 1, 1987)


                             Virgilio Lopez-Vasquez                                   Case Number: 3:19-mj-22004

                                                                                     Michael David Stein


       REGISTRATION NO. 75096298
       THE DEFENDANT:                                                                                  MAY 2 l 2019
        12:1 pleaded guilty to count(s) 1 of Complaint
                                         --------------+-------~----+----
                                                                                  Cl.ER!·~, IJ.S. r.1~-;-;:::f:.":·;· C'.J~ i'.11
        0 was "iound gu1'lty to counts   ()
                                                                              ,:.--, . .·(.I>:'..!'''"~ r.ito 7 ,-.i~""·r ;;;:: cJ.J '.?~fJOrJH\
             after a plea of not guilty.                                      BY --------~.'.!l'UTY
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                   Nature of Offense                                                              Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

            D The defendant has been found not guilty on count( s)
                                                                                -------------------
            0 Count(s)                                                             dismissed on the motion of the United States.
                         -~~~~~-~--~~------




                                                                       IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                      ~TIME SERVED                                D - - - - - - - - - - days

            1:8:1 Assessment: $10 WAIVED        1:8:1 Fine: WAIVED
            12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                             charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Tuesday, May 21, 2019
                                                                                   Date of Imposition of Sentence


        Received      ~~-----~-
                      DUSM                                                         IIidLR~ocK
                                                                                   UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                       3:19-mj-22004
